CliNE, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation, of the tissue paper involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows: Yen 7.20 per ream f. o. b. Yokohama, packing included, less .004166 % nondutiable charges.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
Ou tbe agreed facts, I find that export value, as that term is defined in section 402 (d) of the Tariff Act of 1930, as amended, is the proper basis for the determination of value of the merchandise herein involved, and that such value of the paper is 7.20 yen per ream, f. o. b. Yokohama, packing included, less .004166 per centum nondutiable charges.
Judgment will be entered accordingly.